     Case 19-11269         Doc 66    Filed 04/14/20 Entered 04/14/20 16:47:13           Desc Main
                                       Document     Page 1 of 8



                              UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MASSACHUSETTS
                                      EASTERN DIVISION

                                                    )
    In re:                                          )                    Chapter 7
                                                    )                    Case No. 19-11269-MSH
    JMF CAB, INC.                                   )
                                                    )
                     Debtor                         )
                                                    )

                            MEMORANDUM AND ORDER
              ON BERKSHIRE BANK’S MOTION FOR RELIEF FROM STAY AS TO
                             UBER SETTLEMENT FUNDS

             Berkshire Bank, a secured creditor of the chapter 7 debtor, JMF Cab, Inc., has moved in

this case for relief from the automatic stay pursuant to Bankruptcy Code § 362(d) 1 in order to

exercise its rights under its loan agreements with JMF, including enforcing its security interest in

the collateral and the proceeds of that collateral securing JMF’s obligations to it (ECF No. 26).

One item of the bank’s collateral, in former times its crown jewel, is a taxi medallion issued to

JMF by the City of Boston. The bank contends that its security interest in proceeds of the

medallion covers a settlement payment made by Uber Technologies, Inc. to resolve claims

asserted by JMF in a suit brought in the United States District Court for the District of

Massachusetts. Joseph G, Butler, the chapter 7 trustee in this case, objected to the bank’s motion

as to the Uber settlement proceeds, asserting that the funds are not subject to the bank’s security

interest. After an initial hearing held on July 16, 2019, I granted the bank relief from the

automatic stay to enforce its rights in its collateral, including the taxi medallion, but deferred

granting relief as to the Uber funds pending completion of the settlement process in the U.S.

district court. The settlement with Uber has now been consummated.


1
    All references to the Bankruptcy Code are to 11 U.S.C. §§ 101-1532.
  Case 19-11269        Doc 66      Filed 04/14/20 Entered 04/14/20 16:47:13                Desc Main
                                     Document     Page 2 of 8



        Having reviewed the settlement agreement and the operative complaint in the Uber

litigation, as well as the loan documents pertinent to the bank’s claim, and having considered the

written submissions and additional oral arguments of the parties, I conclude for the reasons that

follow that the bank has failed to establish that the Uber settlement funds constitute its collateral

or the proceeds of its collateral, and thus it is not entitled to stay relief as to those funds.

        Background

        Prior to its bankruptcy on April 16, 2019, JMF owned and operated a taxicab business in

in the City of Boston. It owned one City of Boston Hackney Division taxi medallion. In 2014,

JMF took a loan from the bank’s predecessor, Commerce Bank & Trust Company. It executed a

promissory note in the principal amount of $375,000 and a security agreement granting the

lender a security interest in its assets to secure its obligations under the note. The security

agreement contains a section defining and identifying collateral, which includes the medallion, as

well as:

        (A) All accessions, attachments, accessories, replacements of and additions to any
        of the collateral described herein, whether added now or later.
        (B) All products and produce of any of the property described in this Collateral
        section.
        (C) All accounts, general intangibles, instruments, rents, monies, payments, and all
        other rights, arising out of a sale, lease, consignment or other disposition of any of
        the property described in this Collateral section.
        (D) All proceeds (including insurance proceeds) from the sale, destruction, loss, or
        other disposition of any of the property described in this Collateral section, and
        sums due from a third party who has damaged or destroyed the Collateral or from
        that party’s insurer, whether due to judgment, settlement or other process.
        (E) All records and data relating to any of the property described in this Collateral
        section, whether in the form of a writing, photograph, microfilm, microfiche, or
        electronic media, together with all of Grantor’s right, title, and interest in and to all
        computer software required to utilize, create, maintain, and process any such
        records or data on electronic media.



                                                    2
  Case 19-11269       Doc 66     Filed 04/14/20 Entered 04/14/20 16:47:13            Desc Main
                                   Document     Page 3 of 8



Berkshire Bank Mot. Ex. B, ECF No. 26. The bank’s security interest was perfected by the filing

with the Massachusetts Secretary of State of a UCC-1 form financing statement and

subsequently a UCC-3 form assignment from the bank’s predecessor.

       In 2016, JMF along with a number of other taxicab companies brought suit against Uber

in the United States District Court for the District of Massachusetts. Their amended complaint

asserted claims for: (1) unfair competition in violation of chapter 93A, section 11 of the

Massachusetts General Laws; (2) common law unfair competition; (3) aiding and abetting

violations of chapter 93A, section 2 of the Massachusetts General Laws and unfair competition

by Uber drivers; and (4) civil conspiracy. Second Amended Complaint at 85-88, Malden

Transp., Inc. v. Uber Techs., Inc., No. 1:16-cv-12538-NMG (D. Mass. Mar. 27, 2018), ECF No.

113.

       JMF filed its voluntary chapter 7 petition in this Court on April 16, 2019. The bank has

asserted a secured claim in this case in the amount of $349,077.52 secured by, among other

assets, the “medallion and proceeds therefrom, including proceeds from debtor’s lawsuit against

UBER.” Claim No. 2-1. The parties agree that as a result of the collapse in value of Boston taxi

medallions in the wake of the rideshare revolution, the value of JMF’s medallion is significantly

less than the amount of the bank’s claim. They further agree that the bank’s claim would be

under-secured even if all the Uber settlement money were paid to the bank as collateral proceeds

securing its claim.

       In 2019 (after JMF’s bankruptcy), Uber agreed to settle the litigation with JMF and many

of the other taxi owners. While a global settlement was reached between Uber and these owners,

separate written settlement agreements were entered into with bankrupt owners (or their


                                                 3
  Case 19-11269       Doc 66      Filed 04/14/20 Entered 04/14/20 16:47:13             Desc Main
                                    Document     Page 4 of 8



trustees), presumably to facilitate obtaining bankruptcy court approval of such settlements and

possibly also to keep the terms of the global settlement out of the public eye. The settlement

agreement between Uber and Mr. Butler, as trustee of the JMF bankruptcy estate, provided for a

payment of $70,866.36 to the trustee in exchange for the release of all claims against Uber and

its affiliates. After deducting the fees and costs of litigation counsel, the net settlement payment

totaled $44,334.01, which the trustee is holding pending my ruling on the bank’s stay relief

motion.

       The Dispute

       Mr. Butler argues that the bank does not hold a security interest in the settlement funds

and, therefore, they are unencumbered assets in JMF’s bankruptcy estate. He argues that the

claims asserted in the Uber litigation are “commercial tort claims” under Article 9 of the

Uniform Commercial Code, as codified in chapter 106 of the Massachusetts General Laws, and

that pursuant to section 9-108(e)(1) of that chapter, commercial tort claims must be identified

with specificity in a security agreement in order to be considered subject to the agreement. The

trustee notes that the bank’s security agreement does not identify commercial tort claims,

including such claims against Uber, in its description of collateral, which, according to the

trustee, establishes that the settlement funds are not subject to the security agreement. The trustee

further notes that, under section 9-204(b)(2), a security agreement is not effective with respect to

a commercial tort claim acquired after the agreement was executed. Finally, Mr. Butler maintains

that the Uber settlement payment is not sufficiently linked to a loss in value of the taxi medallion

so as to constitute “proceeds” of the medallion and thus qualify as replacement collateral

pursuant to section 9-102(a)(64)(D).


                                                  4
  Case 19-11269        Doc 66     Filed 04/14/20 Entered 04/14/20 16:47:13            Desc Main
                                    Document     Page 5 of 8



         The bank asserts that the security agreement establishes a lien not only on the medallion

but also on any proceeds, products, and records of the medallion. It argues that because JMF’s

complaint in the Uber litigation claimed damages for loss in value of the medallion, the

settlement payment constitutes proceeds of the medallion to which the bank’s lien attaches as

replacement collateral. According to the bank, since its lien attaches to the settlement funds as

proceeds of its collateral, the funds are not property of the bankruptcy estate and upon granting it

stay relief the funds must be turned over to the bank. The bank argues that the claims against

Uber were “business tort claims” which are not subject to the same narrow restrictions reserved

for commercial tort claims in Article 9. The bank did not provide any legal authority to support

its creative distinction between business and commercial tort claims, nor does any appear to

exist.

         Analysis

         Pursuant to Bankruptcy Code § 362(g)(1), a party moving for relief from the automatic

stay bears the burden of proof as to the debtor’s equity in the property at issue. The absence of

equity is one of the bases for the court’s granting a motion for stay relief. 11 U.S.C. § 362(d)(2).

If the Uber settlement payment is not subject to the bank’s security interest, then it would be an

unencumbered asset of the bankruptcy estate. That is to say, there would be equity in that asset.

Since the presence or absence of equity in the Uber settlement funds depends on whether they

are encumbered by the bank’s security interest, in the context of its stay relief motion the bank

bears the burden to prove that the funds constitute its collateral.

         Notwithstanding the bank’s unsupported argument to the contrary, the claims asserted in

the Uber litigation are commercial tort claims. Under Article 9, a commercial tort claim is “a


                                                  5
  Case 19-11269        Doc 66     Filed 04/14/20 Entered 04/14/20 16:47:13              Desc Main
                                    Document     Page 6 of 8



claim arising in tort with respect to which . . . the claimant is an organization.” Mass. Gen. Laws

ch. 106, § 9-102(13)(A). It is undisputed that JMF is an organization as that term is used in

Article 9 and that the Uber litigation claims sound in tort. See Bridgwood v. A.J. Wood Constr.,

Inc., 480 Mass. 349, 355 (2018) (“In determining whether a given case is an action in tort . . . ,

we ‘look to the gist of the action.’ A key difference between an action in tort and an action in

contract is that in the latter, ‘the standard of performance is set by the defendants’ promises,

rather than imposed by law.’”) (citation omitted) (quoting Anthony’s Pier Four, Inc. v. Crandall

Dry Dock Eng’rs, Inc., 396 Mass. 818, 822-23 (1986)). That is, there are no allegations that JMF

or any of the other plaintiffs in the Uber litigation contracted with Uber; rather, the claims are

based on Uber’s alleged violation of statutory, regulatory, and common law. Accordingly, the

claims asserted in the Uber litigation are commercial tort claims.

       Because the bank’s security agreement did not include commercial tort claims as

collateral, the settlement funds can only be subject to the bank’s security interest if they

constitute proceeds of the bank’s actual collateral, here the taxi medallion. See Mass. Gen. Laws

ch. 106, §§ 9-108(e)(1), 9-102(a)(64)(D), 9-204(b)(2). Proceeds of a commercial tort claim

arising out of damage to a creditor’s collateral are subject to the creditor’s security interest. See

In re American Cartage, Inc., 656 F.3d 82, 89 (1st Cir. 2011) (“Viewed as a whole, Article 9

teaches that when a party has an interest in a commercial tort claim as proceeds, what the

secured party has is a right to the recovery, not a right to the claim itself. An action for

conversion is not proceeds; only the end product of that action—the settlement amount or

award—constitutes proceeds.” (first emphasis added)). Proceeds of collateral include the money

obtained from selling it and the money obtained in compensation for a diminution in its value.


                                                   6
    Case 19-11269     Doc 66      Filed 04/14/20 Entered 04/14/20 16:47:13             Desc Main
                                    Document     Page 7 of 8



See Mass. Gen. Laws ch. 106, § 9-102(64) 2; In re American Cartage, 656 F.3d at 89 (quoting

Helms v. Certified Packaging Corp., 551 F.3d 675, 678 (7th Cir. 2008)).

        To the extent the bank can establish that the settlement funds are compensation for

damage to the medallion, they would be proceeds of the bank’s collateral and accordingly would

be subject to its security interest. The bank has failed to make any such showing. It is true that

the complaint in the Uber litigation claims damages for lost revenue, reduction in value of each

of the plaintiff’s businesses, and loss of value of the plaintiffs’ taxi medallions. Second Amended

Complaint at ¶¶ 588, 591, Malden Transp., Inc. v. Uber Techs., Inc., No. 1:16-cv-12538-NMG

(D. Mass. Mar. 27, 2018), ECF No. 113. But nothing in the complaint apportions the alleged

damages among the asserted theories of harm or causes of action. Likewise, the settlement

agreement between Uber and Mr. Butler is devoid of any apportionment of the settlement

amount among the theories of harm or causes of action asserted in the complaint, nor does it

offer any methodology for me to make such an apportionment. In fact, the settlement agreement

does not even mention the medallion, let alone refer to any damage to it. For the bank to

establish that the settlement funds constitute proceeds of its collateral paid in compensation for




2
  As applicable here, “proceeds” includes the following property:
   (A) whatever is acquired upon the sale, lease, license, exchange, or other disposition of
   collateral;
   (B) whatever is collected on, or distributed on account of, collateral;
   (C) rights arising out of collateral;
   (D) to the extent of the value of collateral, claims arising out of the loss, nonconformity, or
   interference with the use of, defects or infringement of rights in, or damage to, the
   collateral; or
   (E) to the extent of the value of collateral and to the extent payable to the debtor or the
   secured party, insurance payable by reason of the loss or nonconformity of, defects or
   infringement of rights in, or damage to, the collateral.
See Mass. Gen. Laws ch. 106, § 9-102(64).
                                                   7
  Case 19-11269       Doc 66     Filed 04/14/20 Entered 04/14/20 16:47:13             Desc Main
                                   Document     Page 8 of 8



harm to the medallion, where the complaint and settlement agreement provide no means for

doing so, the bank needed to provide a convincing basis upon which a fact finder could

determine what portion, if any, of the settlement funds were on account of harm to the medallion.

The bank has failed to provide any such basis. Having failed to establish that its security interest

extends to the Uber settlement funds, the bank has not carried its burden of proof on the issue of

JMF’s or the bankruptcy estate’s lack of equity in those funds. Thus, the motion for relief from

the automatic stay is denied as to the Uber settlement funds.

       It is so ordered.

At Boston, Massachusetts this 14th day of April, 2020.

                                                      By the Court,




                                                      Melvin S. Hoffman
                                                      U.S. Bankruptcy Judge

       Counsel Appearing: Michael H. Theodore, Cohn & Dussi, LLC
                          Boston, MA
                          for Berkshire Bank

                               Joseph G. Butler, Law Office of Joseph G. Butler
                               Westwood, MA
                               for Joseph G. Butler as Chapter 7 Trustee of the Estate of JMF
                               Cab, Inc.




                                                 8
